DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 has been considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a system for calibrating an analyzer, classified in G01N27/4163.
II. Claims 17-20, drawn to  a method of calibrating an analyzer, classified in A61B5/1468.
The inventions are independent or distinct, each from the other because: 
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, for example, the system can be used to determine an analyte in a fluid sample instead of calibrating an analyzer. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
During a telephone conversation with Robert P. Ziemian, the representative of applicant, on August 29, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16. Affirmation of this election must be made by applicant in replying to this Office action. Claims 17-20 are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention.   
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Resistor 120 in paragraph [0020] is not shown in Fig.1. Instead, Fig.1 uses 129 to represent the resistor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection 
Claim 6 is objected to because of the following informalities:  
Claim 6, line 5: please amend “the test strip” to “the test strip body”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 recites:
	The system of claim 10, wherein the microprocessor produces an analyte signal and a fill resistance signal.

Claim 12 recites:
	The system of claim 11, wherein the analyte signal and the fill resistance signal are a constant resistance.

Claim 13 recites:
	The system of claim 11, wherein the analyte signal and the fill resistance signal are a variable resistance.

Claim 14 recites:
	The system of claim 11, wherein the microprocessor produces a signal voltage.

Claim 15 recites:
	The system of claim 14, wherein the signal voltage is a constant voltage.

Claim 16 recites:
	The system of claim 11, wherein the signal voltage is a variable voltage.

	Addressing now the “Wands” factors (MPEP 2164.01(a)):
(A) The breadth of the claims: The claims are narrow in scope as they concern a system for simulating an electrochemical test strip, and the system comprises a test strip body, a plurality of leads on the test strip body, and a circuit on the test strip body. 
(B) The nature of the invention: The invention is directed to a system with a test strip body connecting a circuit via a plurality of leads for simulating an electrochemical test strip. 
(C) The state of the prior art: The use of an electrochemical-based analytical test strip is well known in the art and is commonly used to determine presence and/or concentration of an analyte in a fluid sample. However, the use of a microprocessor to produce a resistance signal is not well-known. 
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be high as simulating an electrochemical test strip requires knowledge of chemistry/biochemistry, circuitry, and application of electrical signals, such as constant/variable voltage and constant/variable resistance. 
(E) The level of predictability in the art: Producing a resistance signal including a constant resistance signal and a variable resistance signal by a microprocessor is not well established in the art and thus is unpredictable. 
(F) and (G) The amount of direction provided by the inventor and the existence of working examples: The instant specification only discloses that “the microprocessor produces an analyte signal and a fill resistance signal. In another alternative, the analyte signal and the fill resistance signal are a constant resistance. Alternatively, the analyte signal and the fill resistance signal are a variable resistance [para. 0003]” and “In some embodiments, resistors 340, 350 may be replaced with microprocessors [para. 0022]”. The instant specification provides no working examples and provides no guidance regarding how to use a microprocessor to produce a constant resistance signal and a variable resistance signal. Since no working examples and guidance are provided, one of ordinary skill in the art would have to speculate what microprocessors to use; what algorithms are required; what peripherals are required; and what are the produced resistor values and their tolerances in order to implement a microprocessor producing a constant or variable resistance.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reasons discussed above, which in sum, are that the instant application does not provide guidance as to the microprocessors and the algorithms necessary to produce constant and variable resistance signals, use of the invention would require undue experimentation and so is not enabled. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation "the working electrode lead” in lines 1-2, which lacks antecedent basis. Therefore, the scope of claim 2 is indefinite. Claim 3 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of indefinite claim 2.
Regarding claim 4, claim 4 recites the limitation "the fill electrode lead” in lines 1-2, which lacks antecedent basis. Therefore, the scope of claim 4 is indefinite. Claim 5 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of indefinite claim 4.
Regarding claim 8, claim 8 recites the limitations “the working electrode lead” in lines 1-2 and "the fill electrode lead” in line 4, which lack antecedent basis. Therefore, the scope of claim 8 is indefinite. 
Regarding claim 16, claim 16 recites the limitation “the signal voltage”, which lacks antecedent basis. Therefore, the scope of claim 16 is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites a microprocessor which replaces a first resistor and a second resistor recited in claim 1 according to paragraph 0022 in specification. Claim 10 depends from claim 1, and fails to include the two resistors recited in claim 1 since claim 10 replaces the two resistors by a microprocessor. Claims 11-16 are further rejected by virtue of their dependence on claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Elder (US 2016/0033439A1). Surridge et al. (US 2005/0023152A1) is used as an evidence for claims 4 and 8.

Regarding claim 1, Elder teaches a system (a hand-held test meter 100 in Fig.1 [para.0020]). The limitation “for calibrating an analyzer” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Elder teaches a hand-held test meter 100 in Fig.1 which is configured for performing the intended use ( the test strip simulation passive circuit block is configured to simulate insertion of an electrochemical-based analytical test strip into the SPC and also to simulate application of a bodily fluid sample to an electrochemical-based analytical test strip inserted into the SPC (abstract)). The system comprising:
a test strip body (As shown in Fig.2 [para. 0020], main components of the hand-held test meter 100 including a strip port connector 106, a micro-controller block 112, and a test strip simulation passive circuit block are considered as the test strip body);
a plurality of leads on the test strip body (a first, second, and third electrical contacts 282, 284, 286 in Fig.3 [para. 0030]; test strip simulation passive circuit block 214 in Fig.3 is an example of the test strip simulation passive circuit block 114 [para. 0030]);
a circuit on the test strip body (a test strip simulation passive circuit block 214 in Fig.3 [para. 0030]), the circuit including:
a first resistor (a first resistor 260 (a 300K ohm resistor) [para. 0031]) interconnected with at least a first portion (a first electrical contact 282 in Fig.3 [para. 0031]) of the plurality of leads;
a second resistor (a second resistor 262 (a 300K ohm resistor) [para. 0031])  interconnected with at least a second portion (a second electrical contact 284 in Fig.3 [para. 0031]) of the plurality of leads;
wherein, when the test strip body is inserted into an analyzer (a hand-held test meter 100 in Fig.1), the circuit is configured to provide a signal simulating an electrochemical test strip (an electrochemical-based analytical test strip (labeled TS in Fig. 1 and 2) [para. 0020]) (test strip simulation passive circuit block is configured to simulate insertion of an electrochemical-based analytical test strip into the strip port connector and to simulate application of a bodily fluid sample to an electrochemical-based analytical test strip inserted into the strip port connector by presenting at least one of (i) an alternating current (AC) load to the strip port connector; and (ii) a direct current (DC) load to the strip port connector [para. 0026]). 

Regarding claim 2, Elder teaches the system of claim 1, wherein the first resistor is interconnected to a working electrode lead of the plurality of leads (First electrical contact 282 can be an electrical contact configured for connection to a first working electrode of an electrochemical-based analytical test strip [para. 0031]), wherein the working electrode lead when inserted into the analyzer provides an analyte signal to the analyzer, simulating the electrochemical test strip dosed with sample (Fig.3 shows that the test strip simulation passive circuit block 214 presents a resistive load (the first resistor 260 with 300K ohm) to the first electrical contact 282 to simulate various types of bodily fluid samples applied to an analytical test strip [paras. 0031 and 0026]).

Regarding claim 3, Elder teaches the system of claim 2, wherein the analyte signal is a constant resistance (the first resistor 260 is a constant resistance with 300K ohm [para. 0031]).

Regarding claim 4, Elder teaches the system of claim 1, wherein the second resistor is interconnected to a fill electrode lead (a second electrical contact 284 in Fig.3 [para. 0030]) of the plurality of leads, wherein the fill electrode lead when inserted into the analyzer provides a fill resistance signal to the analyzer, simulating the electrochemical test strip dosed with sample (Fig.3 shows that the test strip simulation passive circuit block 214 presents a second resistive load 262 with 300K ohm to the second electrical contact 284 to simulate various types of bodily fluid samples applied to an analytical test strip [paras. 0031 and 0026]). 
Note that the limitation “fill electrode” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Elder teaches a second electric contact 284 in Fig.3 which is configured for performing the intended use. For example, how much sample was filled can be measured based on electrical resistance between the second electrical contact 284 and the reference electric contact 286 or between the first and second electrical contacts as a function of time. The second electric contact 284 can also simultaneously work as an working electrode and a fill electrode, as evidenced by Surridge wherein dose detection and dose sufficiency electrodes are combined to test for sample sufficiency [para. 0018]. 

Regarding claim 5, Elder teaches the system of claim 4, wherein the fill resistance signal is a constant resistance (the fill resistance signal (i.e., the second resistor 262 with 300K ohm in Fig.3) is a constant resistance with 300K ohm).

Regarding claim 6, Elder teaches a system (a hand-held test meter 100 in Fig.1 [para.0020]). The limitation “for calibrating an analyzer” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Elder teaches a hand-held test meter 100 in Fig.1 which is configured for performing the intended use ( the test strip simulation passive circuit block is configured to simulate insertion of an electrochemical-based analytical test strip into the SPC and also to simulate application of a bodily fluid sample to an electrochemical-based analytical test strip inserted into the SPC (abstract)). The system comprising:
a test strip body (As shown in Fig.2 [para. 0020], main components of the hand-held test meter 100 including a strip port connector 106, a micro-controller block 112, and a test strip simulation passive circuit block are considered as the test strip body);
a plurality of leads on the test strip body (a first, second, and third electrical contacts 282, 284, 286 in Fig.3 [para. 0030]; test strip simulation passive circuit block 214 in Fig.3 is an example of the test strip simulation passive circuit block 114 [para. 0030]);
a circuit on the test strip body (a test strip simulation passive circuit block 214 in Fig.3 [para. 0030]), the circuit including circuitry (see Fig.3) for simulating an electrochemical test strip when the test strip is inserted into an analyzer (test strip simulation passive circuit block is configured to simulate insertion of an electrochemical-based analytical test strip into the strip port connector and to simulate application of a bodily fluid sample to an electrochemical-based analytical test strip inserted into the strip port connector by presenting at least one of (i) an alternating current (AC) load to the strip port connector; and (ii) a direct current (DC) load to the strip port connector [para. 0026]). 

Regarding claim 7, Elder teaches the system of claim 6, wherein the circuitry includes
a first resistor (a first resistor 260 (a 300K ohm resistor) [para. 0031]) interconnected with at least a first portion (a first electrical contact 282 in Fig.3 [para. 0031]) of the plurality of leads;
a second resistor (a second resistor 262 (a 300K ohm resistor) [para. 0031])  interconnected with at least a second portion (a second electrical contact 284 in Fig.3 [para. 0031]) of the plurality of leads.

Regarding claim 8, Elder teaches the system of claim 7, wherein the first resistor is interconnected to the working electrode lead of the plurality of leads (First electrical contact 282 can be an electrical contact configured for connection to a first working electrode of an electrochemical-based analytical test strip [para. 0031]), wherein the working electrode lead when inserted into the analyzer provides an analyte signal to the analyzer, simulating the electrochemical test strip dosed with sample (Fig.3 shows that the test strip simulation passive circuit block 214 presents a resistive load (the first resistor 260 with 300K ohm) to the first electrical contact 282 to simulate various types of bodily fluid samples applied to an analytical test strip [paras. 0031 and 0026]) and the second resistor is interconnected to a fill electrode lead (a second electrical contact 284 in Fig.3 [para. 0030]) of the plurality of leads, wherein the fill electrode lead when inserted into the analyzer provides a fill resistance signal to the analyzer, simulating the electrochemical test strip dosed with sample (Fig.3 shows that the test strip simulation passive circuit block 214 presents a second resistive load 262 with 300K ohm to the second electrical contact 284 to simulate various types of bodily fluid samples applied to an analytical test strip [paras. 0031 and 0026]).
Note that the limitation “fill electrode” is an  intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Elder teaches a second electric contact 284 in Fig.3 which is configured for performing the intended use. For example, how much sample was filled can be measured based on electrical resistance between the second electrical contact 284 and the reference electric contact 286 or between the first and second electrical contacts as a function of time. The second electric contact 284 can also simultaneously work as an working electrode and a fill electrode, as evidenced by Surridge wherein dose detection and dose sufficiency electrodes are combined to test for sample sufficiency [para. 0018]. 

Regarding claim 9, Elder teaches the system of claim 6, wherein the circuitry includes a plurality of electrical devices selected from a group consisting of resistors and capacitors (as shown in Fig.3, the circuitry includes a first resistor 260 and a second resistor 262 [para. 0031]; the test strip simulation passive circuit block includes only relatively inexpensive passive circuit elements such as mechanical switches, resistors, capacitors, and diodes (e.g., a Schotkky diode) [para. 0017]).

Regarding claim 10, Elder teaches the system of claim 6, wherein the circuitry includes a microprocessor (a micro-controller block 112 in Fig.2 [para. 0020]).

Regarding claims 11-16, since they are rejected under 35. U.S.C. 112(a) above, claims 11-16 have not been considered with regards to the prior art of record due to their lack of enablement. 


Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Zweig (WO 2006/119203A2) teaches  a  fluorescence lateral flow immunoassay wherein a resistor interconnects with two electrodes to measure the amount of sample applied through resistance change over time (Fig.4). Lioyd et al. (WO 2015/097179A1) teaches a hand-held test meter for use with an electrochemical-based analytical test strip in the determination of an analyte in a bodily fluid sample, wherein an operating range test strip simulation circuit block is configured to simulate an electrochemical-based analytical test strip inserted into the strip port connector. Zelin et al. (US 2009/0119047A1) teaches a system 100 including  a thermal and temporal stress monitor module 105 for monitoring thermal and temporal stress of a component 110 used with the test system 115. The component 110 can comprise a sample testing cartridge such as blood testing cartridge. The test system 115 further includes an electronic simulator 130 which provide additional testing of the test system 115. Malecha et al. (WO 2018/193017A1) teaches systems and methods for determining a concentration of an analyte in a physiological fluid. Hamer (US 2017/0023516A1) teaches a hand-held test meter with fluid ingress detection circuit.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795